Exhibit 10.3

 

SUNSHINE HEART, INC.

RESTRICTED STOCK UNIT GRANT NOTICE

(2017 EQUITY INCENTIVE PLAN)

 

Sunshine Heart, Inc. (the “Company”), pursuant to its 2017 Equity Incentive Plan
(the “Plan”), hereby awards to Participant a Restricted Stock Unit Award for the
number of shares of the Company’s Common Stock (“Restricted Stock Units”) set
forth below (the “Award”). The Award is subject to all of the terms and
conditions as set forth in this notice of grant (this “Restricted Stock Unit
Grant Notice”) and in the Plan and the Restricted Stock Unit Agreement (the
“Award Agreement”), both of which are attached hereto and incorporated herein in
their entirety. Capitalized terms not otherwise defined herein will have the
meanings set forth in the Plan or the Award Agreement. In the event of any
conflict between the terms in the Award and the Plan, the terms of the Plan will
control.

 

 

Participant:

 

 

Date of Grant:

 

 

Vesting Commencement Date:

 

 

Number of Restricted Stock Units/Shares:

 

 

 

Vesting Schedule:         [                        ]

 

Issuance Schedule:       By March 15 of the Year Next Following the Year of
Vesting

 

Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Restricted Stock Unit Grant Notice, the Award
Agreement and the Plan. Participant acknowledges and agrees that this Restricted
Stock Unit Grant Notice and the Award Agreement may not be modified, amended or
revised except as provided in the Plan. Participant further acknowledges that as
of the Date of Grant, this Restricted Stock Unit Grant Notice, the Award
Agreement and the Plan set forth the entire understanding between Participant
and the Company regarding the acquisition of Common Stock pursuant to the Award
and supersede all prior oral and written agreements on that subject with the
exception, if applicable, of (i) equity awards previously granted and delivered
to Participant, (ii) any compensation recovery policy that is adopted by the
Company or is otherwise required by applicable law, and (iii) any written
employment or severance arrangement that would provide for vesting acceleration
of this Award upon the terms and conditions set forth therein.

 

By accepting this Award, Participant consents to receive such documents by
electronic delivery and to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

 

SUNSHINE HEART, INC.

 

PARTICIPANT

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Signature

 

 

Signature

 

 

 

 

 

 

 

 

 

 

Title:

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

ATTACHMENTS: Award Agreement, 2017 Equity Incentive Plan

 

1

--------------------------------------------------------------------------------


 

SUNSHINE HEART, INC.

2017 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

 

Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”) and this
Restricted Stock Unit Agreement (the “Award Agreement”) and in consideration of
your services, Sunshine Heart, Inc. (the “Company”) has awarded you
(“Participant”) a Restricted Stock Unit Award (the “Award”) pursuant to
Section 11 of the Company’s 2017 Equity Incentive Plan (the “Plan”) for the
number of Restricted Stock Units/shares indicated in the Grant Notice.
Capitalized terms not explicitly defined in this Award Agreement or the Grant
Notice will have the same meanings given to them in the Plan. The terms of your
Award, in addition to those set forth in the Grant Notice and the Plan, are as
follows.

 

1. GRANT OF THE AWARD. This Award represents the right to be issued on a future
date one (1) share of Common Stock for each Restricted Stock Unit that vests on
the applicable vesting date(s) (subject to any adjustment under Section 3 below)
as indicated in the Grant Notice. As of the Date of Grant, the Company will
credit to a bookkeeping account maintained by the Company for your benefit (the
“Account”) the number of Restricted Stock Units/shares of Common Stock subject
to the Award. This Award was granted in consideration of your services to the
Company. Except for withholding taxes provided herein and in the Plan, you will
not be required to make any payment to the Company or an Affiliate (other than
services to the Company or an Affiliate) with respect to your receipt of the
Award, the vesting of the Stock Units or the delivery of the Company’s Common
Stock to be issued in respect of the Award. Notwithstanding the foregoing, the
Company reserves the right to issue you the cash equivalent of Common Stock, in
part or in full satisfaction of the delivery of Common Stock upon vesting of
your Stock Units, and, to the extent applicable, references in this Award
Agreement and the Grant Notice to Common Stock issuable in connection with your
Stock Units will include the potential issuance of its cash equivalent pursuant
to such right.

 

2. VESTING. Subject to the limitations contained herein, your Award will vest,
if at all, in accordance with the vesting schedule provided in the Grant Notice,
provided that vesting will cease upon the termination of your Continuous
Service. Upon such termination of your Continuous Service, the Restricted Stock
Units/shares of Common Stock credited to the Account that were not vested on the
date of such termination will be forfeited at no cost to the Company and you
will have no further right, title or interest in or to such underlying shares of
Common Stock (or their cash value).

 

3. NUMBER OF SHARES. The number of Restricted Stock Units/shares subject to your
Award may be adjusted from time to time for Capitalization Adjustments, as
provided in the Plan. Any additional Restricted Stock Units, shares, cash or
other property that becomes subject to the Award pursuant to this Section 3, if
any, will be subject, in a manner determined by the Board, to the same
forfeiture restrictions, restrictions on transferability, and time and manner of
delivery as applicable to the other Restricted Stock Units and shares covered by
your Award. Notwithstanding the provisions of this Section 3, no fractional
shares or rights for fractional shares of Common Stock will be created pursuant
to this Section 3. Any fraction of a share will be rounded down to the nearest
whole share.

 

4. SECURITIES LAW COMPLIANCE. You may not be issued any Common Stock under your
Award unless the shares of Common Stock underlying the Restricted Stock Units
are either (i) then registered under the Securities Act, or (ii) the Company has
determined that such issuance would be exempt from the registration requirements
of the Securities Act. Your Award must also comply with other applicable laws
and regulations governing the Award, and you will not receive such Common Stock
if the Company determines that such receipt would not be in material compliance
with such laws and regulations.

 

5. TRANSFER RESTRICTIONS. Prior to the time that shares of Common Stock have
been delivered to you, you may not transfer, pledge, sell or otherwise dispose
of this Award or the shares issuable in respect of your Award, except as
expressly provided in this Section 5. For example, you may not use shares that
may be issued in respect of your Restricted Stock Units as security for a loan.
The restrictions on transfer set forth herein will lapse upon delivery to you of
shares in respect of your vested Restricted Stock Units. Notwithstanding the
foregoing, by delivering written notice to the Company, in a form satisfactory
to the Company, you may designate a third party who, in the event of your death,
will thereafter be entitled to receive any distribution of Common Stock to which
you were entitled at the time of your death pursuant to this Award Agreement. In
the absence of such a designation, your legal representative will be entitled to
receive, on behalf of your estate, such Common Stock or other consideration.

 

(a) Death. Your Award is transferable only by will and by the laws of descent
and distribution. At your death, vesting of your Award will cease and your
executor or administrator of your estate will be entitled to receive, on behalf
of your estate, any Common Stock or other consideration that vested but was not
issued before your death.

 

(b) Domestic Relations Orders. Upon receiving written permission from the Board
or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your right to receive the distribution of Common Stock or other
consideration hereunder, pursuant to a domestic relations order, official
marital settlement agreement or other divorce or separation instrument that
contains the information required by the Company to effectuate

 

2

--------------------------------------------------------------------------------


 

the transfer. You are encouraged to discuss the proposed terms of any division
of this Award with the Company General Counsel prior to finalizing the domestic
relations order or marital settlement agreement to verify that you may make such
transfer, and if so, to help ensure the required information is contained within
the domestic relations order or marital settlement agreement.

 

6. DATE OF ISSUANCE.

 

(a) The issuance of shares underlying the Restricted Stock Units (or payment of
their value in cash) shall occur during the period beginning on the date of
vesting of the Restricted Stock Units and ending on March 15 of the year next
following the year the Restricted Stock Units become vested.

 

(b) The form of delivery of the shares of Common Stock in respect of your Award
(e.g., a stock certificate or electronic entry evidencing such shares) will be
determined by the Company.

 

7. DIVIDENDS. You will receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a Capitalization Adjustment; provided, however, that this sentence
will not apply with respect to any shares of Common Stock that are delivered to
you in connection with your Award after such shares have been delivered to you.

 

8. RESTRICTIVE LEGENDS. The shares of Common Stock issued under your Award will
be endorsed with appropriate legends as determined by the Company.

 

9. EXECUTION OF DOCUMENTS. You hereby acknowledge and agree that the manner
selected by the Company by which you indicate your consent to your Grant Notice
is also deemed to be your execution of your Grant Notice and of this Award
Agreement. You further agree that such manner of indicating consent may be
relied upon as your signature for establishing your execution of any documents
to be executed in the future in connection with your Award.

 

10. AWARD NOT A SERVICE CONTRACT.

 

(a) Your Continuous Service with the Company or an Affiliate is not for any
specified term and may be terminated by you or by the Company or an Affiliate at
any time, for any reason, with or without cause and with or without notice.
Nothing in this Award Agreement (including, but not limited to, the vesting of
your Award or the issuance of the shares subject to your Award), the Plan or any
covenant of good faith and fair dealing that may be found implicit in this Award
Agreement or the Plan will: (i) confer upon you any right to continue in the
employ of, or affiliation with, the Company or an Affiliate; (ii) constitute any
promise or commitment by the Company or an Affiliate regarding the fact or
nature of future positions, future work assignments, future compensation or any
other term or condition of employment or affiliation; (iii) confer any right or
benefit under this Award Agreement or the Plan unless such right or benefit has
specifically accrued under the terms of this Award Agreement or Plan; or
(iv) deprive the Company of the right to terminate you at will and without
regard to any future vesting opportunity that you may have.

 

(b) By accepting this Award, you acknowledge and agree that the right to
continue vesting in the Award is earned only by continuing as an employee,
director or consultant at the will of the Company or an Affiliate and that the
Company has the right to reorganize, sell, spin-out or otherwise restructure one
or more of its businesses or Affiliates at any time or from time to time, as it
deems appropriate (a “reorganization”). You further acknowledge and agree that
such a reorganization could result in the termination of your Continuous
Service, or the termination of Affiliate status of your employer and the loss of
benefits available to you under this Award Agreement, including but not limited
to, the termination of the right to continue vesting in the Award. You further
acknowledge and agree that this Award Agreement, the Plan, the transactions
contemplated hereunder and the vesting schedule set forth herein or any covenant
of good faith and fair dealing that may be found implicit in any of them do not
constitute an express or implied promise of continued engagement as an employee
or consultant for the term of this Award Agreement, for any period, or at all,
and will not interfere in any way with your right or the right of the Company or
an Affiliate to terminate your Continuous Service at any time, with or without
cause and with or without notice, and will not interfere in any way with the
Company’s right to conduct a reorganization.

 

11. WITHHOLDING OBLIGATIONS.

 

(a) At the time you receive a distribution of the shares underlying your
Restricted Stock Units, and at any other time as reasonably requested by the
Company in accordance with applicable tax laws, you hereby authorize any
required withholding from the Common Stock issuable to you and otherwise agree
to make adequate provision in cash for any sums required to satisfy the federal,
state, local and foreign tax withholding obligations of the Company or any
Affiliate that arise in connection with your Award (the “Withholding Taxes”).
Additionally, the Company or any Affiliate may, in its sole discretion, satisfy
all or any portion of the Withholding Taxes obligation relating to your Award by
any of the following means or by a combination of such means: (i) withholding
from any compensation otherwise payable to you by the Company or an Affiliate;
(ii) causing you to tender a cash payment; (iii) permitting or requiring you to
enter into a “same day sale” commitment, if applicable, with a broker-dealer
that is a member of the Financial

 

3

--------------------------------------------------------------------------------


 

Industry Regulatory Authority (a “FINRA Dealer”) (pursuant to this authorization
and without further consent) whereby you irrevocably elect to sell a portion of
the shares to be delivered in connection with your Restricted Stock Units to
satisfy the Withholding Taxes and whereby the FINRA Dealer irrevocably commits
to forward the proceeds necessary to satisfy the Withholding Taxes directly to
the Company and its Affiliates; or (iv) withholding shares of Common Stock from
the shares of Common Stock issued or otherwise issuable to you in connection
with the Award with a Fair Market Value (measured as of the date shares of
Common Stock are issued to you pursuant to Section 6) up to the maximum amount
of tax owing by you on account of the Award or settlement thereof; provided,
however, that to the extent necessary to qualify for an exemption from
application of Section 16(b) of the Exchange Act, if applicable, such share
withholding procedure will be subject to the express prior approval of the
Company’s Compensation Committee. However, the Company does not guarantee that
you will be able to satisfy the Withholding Taxes through any of the methods
described in the preceding provisions and in all circumstances you remain
responsible for timely and fully satisfying the Withholding Taxes.

 

(b) Unless the tax withholding obligations of the Company and any Affiliate are
satisfied, the Company will have no obligation to deliver to you any Common
Stock or other consideration pursuant to this Award.

 

(c) In the event the Company’s obligation to withhold arises prior to the
delivery to you of Common Stock or it is determined after the delivery of Common
Stock to you that the amount of the Company’s withholding obligation was greater
than the amount withheld by the Company, you agree to indemnify and hold the
Company harmless from any failure by the Company to withhold the proper amount.

 

12. TAX CONSEQUENCES. The Company has no duty or obligation to minimize the tax
consequences to you of this Award and will not be liable to you for any adverse
tax consequences to you arising in connection with this Award. You are hereby
advised to consult with your own personal tax, financial and legal advisors
regarding the tax consequences of this Award and by signing the Grant Notice,
you have agreed that you have done so or knowingly and voluntarily declined to
do so. You understand that you (and not the Company) will be responsible for
your own tax liability that may arise as a result of the transactions
contemplated by this Award Agreement.

 

13. UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of a vested
Award, you will be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares or other property pursuant
to this Award Agreement. You will not have voting or any other rights as a
stockholder of the Company with respect to the shares to be issued pursuant to
this Award Agreement until such shares are issued to you pursuant to Section 6
of this Award Agreement. Upon such issuance, you will obtain full voting and
other rights as a stockholder of the Company. Nothing contained in this Award
Agreement, and no action taken pursuant to its provisions, will create or be
construed to create a trust of any kind or a fiduciary relationship between you
and the Company or any other person.

 

14. NOTICES. Any notice or request required or permitted hereunder will be given
in writing to each of the other parties hereto and will be deemed effectively
given on the earlier of (i) the date of personal delivery, including delivery by
express courier, or delivery via electronic means, or (ii) the date that is five
(5) days after deposit in the United States Post Office (whether or not actually
received by the addressee), by registered or certified mail with postage and
fees prepaid, addressed to the Company at its primary executive offices,
attention: Stock Plan Administrator, and addressed to you at your address as on
file with the Company at the time notice is given.

 

15. HEADINGS. The headings of the Sections in this Award Agreement are inserted
for convenience only and will not be deemed to constitute a part of this Award
Agreement or to affect the meaning of this Award Agreement.

 

16. ADDITIONAL ACKNOWLEDGEMENTS. You hereby consent and acknowledge that:

 

(a) Participation in the Plan is voluntary and therefore you must accept the
terms and conditions of the Plan and this Award Agreement and Grant Notice as a
condition to participating in the Plan and receipt of this Award. This Award and
any other awards under the Plan are voluntary and occasional and do not create
any contractual or other right to receive future awards or other benefits in
lieu of future awards, even if similar awards have been granted repeatedly in
the past. All determinations with respect to any such future awards, including,
but not limited to, the time or times when such awards are made, the size of
such awards and performance and other conditions applied to the awards, will be
at the sole discretion of the Company.

 

(b) The future value of your Award is unknown and cannot be predicted with
certainty. You do not have, and will not assert, any claim or entitlement to
compensation, indemnity or damages arising from the termination of this Award or
diminution in value of this Award and you irrevocably release the Company, its
Affiliates and, if applicable, your employer, if different from the Company,
from any such claim that may arise.

 

4

--------------------------------------------------------------------------------


 

(c) The rights and obligations of the Company under your Award will be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder will inure to the benefit of, and be
enforceable by, the Company’s successors and assigns.

 

(d) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

 

(e) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.

 

(f) This Award Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

(g) All obligations of the Company under the Plan and this Award Agreement will
be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and assets of the
Company.

 

17. GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Your
Award (and any compensation paid or shares issued under your Award) is subject
to recoupment in accordance with The Dodd—Frank Wall Street Reform and Consumer
Protection Act and any implementing regulations thereunder, any clawback policy
adopted by the Company and any compensation recovery policy otherwise required
by applicable law. No recovery of compensation under such a clawback policy will
be an event giving rise to a right to voluntarily terminate employment upon a
resignation for “good reason,” or for a “constructive termination” or any
similar term under any plan of or agreement with the Company.

 

18. EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Award Agreement will not be included as compensation, earnings, salaries,
or other similar terms used when calculating benefits under any employee benefit
plan (other than the Plan) sponsored by the Company or any Affiliate except as
such plan otherwise expressly provides. The Company expressly reserves its
rights to amend, modify, or terminate any or all of the employee benefit plans
of the Company or any Affiliate.

 

19. CHOICE OF LAW. The interpretation, performance and enforcement of this Award
Agreement will be governed by the law of the State of Delaware without regard to
that state’s conflicts of laws rules.

 

20. SEVERABILITY. If all or any part of this Award Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Award
Agreement or the Plan not declared to be unlawful or invalid. Any Section of
this Award Agreement (or part of such a Section) so declared to be unlawful or
invalid will, if possible, be construed in a manner which will give effect to
the terms of such Section or part of a Section to the fullest extent possible
while remaining lawful and valid.

 

21. OTHER DOCUMENTS. You hereby acknowledge receipt of and the right to receive
a document providing the information required by Rule 428(b)(1) promulgated
under the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy permitting certain individuals to
sell shares only during certain “window” periods and the Company’s insider
trading policy, in effect from time to time.

 

22. AMENDMENT. This Award Agreement may not be modified, amended or terminated
except by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Award
Agreement may be amended solely by the Board by a writing which specifically
states that it is amending this Award Agreement, so long as a copy of such
amendment is delivered to you, and provided that, except as otherwise expressly
provided in the Plan, no such amendment materially adversely affecting your
rights hereunder may be made without your written consent. Without limiting the
foregoing, the Board reserves the right to change, by written notice to you, the
provisions of this Award Agreement in any way it may deem necessary or advisable
to carry out the purpose of the Award as a result of any change in applicable
laws or regulations or any future law, regulation, ruling, or judicial decision,
provided that any such change will be applicable only to rights relating to that
portion of the Award which is then subject to restrictions as provided herein.

 

23. COMPLIANCE WITH SECTION 409A OF THE CODE. This Award is intended to comply
with the “short-term deferral” rule set forth in Treasury Regulation
Section 1.409A-1(b)(4). Notwithstanding the foregoing, if it is determined that
the Award fails to satisfy the requirements of the short-term deferral rule and
is otherwise deferred compensation subject to Section 409A, and if you are a
“Specified Employee” (within the meaning set forth in
Section 409A(a)(2)(B)(i) of the Code) as of the date of your “separation from
service” (within the meaning of Treasury Regulation Section 1.409A-1(h) and
without regard to any alternative definition thereunder),

 

5

--------------------------------------------------------------------------------


 

then the issuance of any shares that would otherwise be made upon the date of
the separation from service or within the first six (6) months thereafter will
not be made on the originally scheduled date(s) and will instead be issued in a
lump sum on the earlier of: (i) the fifth business day following your death, or
(ii) the date that is six (6) months and one day after the date of the
separation from service, with the balance of the shares issued thereafter in
accordance with the original vesting and issuance schedule set forth above, but
if and only if such delay in the issuance of the shares is necessary to avoid
the imposition of adverse taxation on you in respect of the shares under
Section 409A of the Code. Each installment of shares that vests is intended to
constitute a “separate payment” for purposes of Treasury Regulation
Section 1.409A-2(b)(2).

 

* * * * *

 

This Award Agreement will be deemed to be signed by the Company and the
Participant upon the signing or electronic acceptance by the Participant of the
Restricted Stock Unit Grant Notice to which it is attached.

 

6

--------------------------------------------------------------------------------